Citation Nr: 0719418	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  94-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed 
as due to exposure to herbicides. 

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to service connection for allergic rhinitis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1965 to July 1973 and from February 1974 to August 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  

Procedural history

Service connection for a "nervous condition" [by which was 
meant an acquired psychiatric disability], "hay fever" [by 
which was evidently meant allergic rhinitis] and asthma was 
initially denied in a May 1974 rating decision.  The veteran 
did not file a timely appeal of that decision, and it became 
final.

The veteran filed to reopen his claims for entitlement to 
service connection for a "nervous condition", "hay fever" 
and asthma in January 1991.  At that time the veteran also 
filed initial claims of entitlement to service connection for 
a sinus disability and "chest pains" [by which was 
evidently meant a cardiovascular disorder.  These claims were 
denied in a September 1991 rating decision, which the veteran 
appealed.

The veteran subsequently claimed entitlement to service 
connection for PTSD, which has been added to the claim of 
entitlement to service connection for a psychiatric 
disability.

These claims were remanded by the Board in for additional 
evidentiary development in January 1997 and November 1999.  
In January 2007, the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case which 
continued to deny the veteran's claims.  The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.

Clarification of issues on appeal

As was alluded to above, the agency of original jurisdiction 
has adjudicated the veteran's PTSD claim as part of his 
larger claim of entitlement to service connection for an 
acquired psychiatric disability.   The Board believes that 
the veteran's psychiatric claim involves two separate issues.  
See Samuels v. West, 
11 Vet. App. 433 (1998) [finding that claim for service 
connection for a "nervous disorder" and a claim for PTSD 
are not the same claim].  Moreover, claims of entitlement to 
service connection for PTSD involve somewhat different law 
than do claims for other acquired psychiatric disabilities.  

Accordingly, the issues of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD and 
entitlement to service connection for PTSD have been 
bifurcated as reflected on the title page.  The issues will 
be separately discussed in the Board's analysis below.
 
Also as alluded to above, the claims of entitlement to a 
"nervous condition", "hay fever", and asthma were denied 
in unappealed rating decisions in the remote past.  These 
issues were reopened long ago, and they have been addressed 
in previous Board remands and by the RO as not involving 
previous finality and the submission of new and material 
evidence.  Accordingly, all issues on appeal will be 
addressed on a de novo basis.



Remanded issues

The issues of entitlement to service connection for a 
respiratory disorder and allergic rhinitis are addressed in 
the REMAND portion of this decision and are REMANDED via the 
VA Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In a November 1999 decision, the Board increased the 
veteran's service-connected nodular cystic acne of the face 
to 50 percent disabling, denied a compensable disability 
rating for service-connected residuals of a left wrist 
fracture, and denied the veteran's claims of entitlement to 
service connection for a low back disorder and a seizure 
disorder.  The Board's decision is final.  See 38 C.F.R. § 
20.1100 (2006). 

In a January 2003 rating decision, the RO granted service 
connection for diabetes mellitus.  Service connection for 
prostate cancer and right ankle strain was granted in a May 
2003 rating action.  In a June 2004 decision, the RO: 
increased the veteran's service-connected diabetes mellitus 
to 40 percent disabling and his service-connected 
hypertension to 30 percent disabling; granted service 
connection for peripheral artery disease of the right and 
left lower extremities; decreased the veteran's service-
connected prostate cancer to 40 percent disabling; granted 
special monthly compensation based on loss of use of a 
creative organ and having one disability at 100 percent and 
others at 60 percent or more; granted a total disability 
rating and dependent's educational assistance; continued the 
service-connected left wrist condition at noncompensably 
disabling and the service-connected nodular cystic acne at 50 
percent disabling; and, denied that new and material evidence 
had been submitted which is sufficient to reopen the 
previously-denied claims of entitlement to service connection 
for rheumatic arthritis and degenerative bone disease of the 
right shoulder and lumbar spine.  In a July 2004 rating 
decision, the RO made effective date determinations as to the 
veteran's diabetes mellitus, hypertension and peripheral 
artery disease of the right and left lower extremities.  

To the Board's knowledge, the veteran has not disagreed with 
those decisions, and they are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The only issues currently on appeal are the six issues 
listed on the title page of this decision.


FINDINGS OF FACT

1.  The competent medical evidence does not include a current 
diagnosis of sinusitis.

2.  The competent medical evidence does not include a current 
diagnosis of cardiovascular disease.

3.  There is no competent evidence of in-service psychiatric 
disease.

4.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  PTSD was not incurred in or aggravated by the veteran's 
active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for sinusitis, 
cardiovascular disease, a psychiatric disorder (other than 
PTSD) and PTSD.  As detailed further below, the veteran's 
claims for entitlement to service connection for a 
respiratory disorder and allergic rhinitis are being remanded 
for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his service connection 
claims in a letter from the RO dated April 26, 2002, 
including evidence of "a relationship between your current 
disability and an injury, disease or event in service."  The 
veteran was again so notified in a March 2004 VCAA letter.  
See the Mach 23, 2004 VCAA letter, 
page 6.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced April 
2002 and February 2003 letters, along with additional letters 
from the RO dated February 24, 2003 and march 23, 2004.  
Specifically, the veteran was advised that VA would make 
reasonable efforts to help him obtain "medical records, 
employment records, or records from other Federal agencies."  
With respect to private treatment records, the April 2002 
VCAA letter informed the veteran "if you received treatment 
at a private treatment providers [sic], we will need your 
permission to obtain the treatment records."  Included with 
all three letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
veteran was asked in the letters to complete this release so 
that VA could obtain private records on his behalf.  

The February 2003 letter specifically indicated that records 
from J.S. had not been received, and further emphasized: 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure we 
receive all requested records that aren't in the possession 
of a Federal department or agency" [Emphasis as in 
originals].  The veteran was also advised in the April 2002 
letter that VA medical examinations would be scheduled if 
necessary to make a decision on his claims.  

The March 2004 VCAA letter informed the veteran as follows:  
"If there is any other information or evidence that you 
think will support your claim, please let us know."  This 
request complies with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in September 
1991, June 1992 and May 1993.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Since the VCAA was not enacted until 
November 2000, furnishing the veteran with VCAA notice prior 
to the RO's adjudications in September 1991, June 1992 and 
May 1993 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
April 2002, February 2003 and March 2004 VCAA letters, and 
his claims were readjudicated in the January 2007 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 6, 2007 which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no prejudice to 
the veteran concerning the timing of this notice, as his 
claims were not granted.  In other words, disability ratings 
and effective dates were not assigned by the RO.  Because as 
discussed below the Board is denying the veteran's claims, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

As was alluded to in the Introduction, this appeal has had an 
extremely lengthy course.  There is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case as to these four 
issues.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of private and VA 
treatment of the veteran.  The veteran was afforded VA 
examinations in July 1991, May 1994, September 1998 and March 
2003.  The reports of these examinations reflect that the 
examiners reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical and psychiatric examinations and rendered 
appropriate diagnoses and opinions.  

The veteran's representative has argued that there are some 
relevant treatment records from the veteran's church that VA 
failed to obtain.  See the June 2005 Statement of Accredited 
Representative in Appealed Case, page 3.  Review of the 
record demonstrates that the veteran noted in a March 2003 
statement that he was "receiving therapy through my 
church."  There is no indication that such "therapy" 
amounted to medical treatment, as has been insinuated by the 
representative, or that any written records of such 
"therapy" exist.  In any event, the veteran failed to 
provide the necessary information for VA to attempt to obtain 
these records on his behalf.  Specifically, the veteran did 
not offer the name of the church where he received 
"therapy" in his March 2003 statement.  [However, he did 
attach a completed release for treatment records from a 
private physician, which were associated with the claims 
folder.]  

Because the veteran did not furnish either evidence or 
information pertaining to the "therapy", there is no duty 
on the part of VA to attempt to locate any such records, if 
indeed any in fact exist.  See 38 U.S.C.A. § 5107 (West 2002) 
[it is a claimant's responsibility to support a claim of 
entitlement to VA benefits].

VA has done its utmost to develop the evidence with respect 
to the veteran's claims.  Any failure to develop these claims 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA. 
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision on four of 
the six issues now on appeal.  




	(CONTINUED ON NEXT PAGE)


1.  Entitlement to service connection for sinusitis, claimed 
as due to exposure to herbicides. 

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as due to exposure to herbicides.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) (2006).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange].

Analysis

The veteran is seeking service connection for sinusitis and 
cardiovascular disease.  

In the interest of clarity, the Board will apply the Hickson 
analysis to these issues.  
As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.    

With respect to Hickson element (1), there is no objective 
medical evidence that supports a conclusion that sinusitis 
and cardiovascular disease currently exist.  The March 2003 
VA examiners, who conducted X-ray and ECG studies, 
specifically found no evidence of sinusitis or cardiovascular 
disease.  There is no other evidence that such claimed 
disabilities currently exist.    

To the extent that the veteran himself contends that he has 
current sinusitis or cardiovascular disease, it is now well-
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the veteran's own statements offered 
in support of his sinusitis or cardiovascular disease claims 
are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

There is thus no competent medical evidence of current 
sinusitis or cardiovascular disease.  In the absence of any 
currently diagnosed sinusitis or cardiovascular disease, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
claims, and they fail on this basis alone.  

[The Board notes in passing that in light of the lack of 
evidence of a current disability, these claims fail whether 
considered on a direct basis or on a presumptive basis based 
on exposure to Agent Orange.]

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
sinusitis and a cardiovascular disorder, as Hickson element 
(1) has not been met.  The benefits sought on appeal are 
accordingly denied.

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

The law and regulations generally pertaining to service 
connection claims has been set out above and will not be 
repeated.



Analysis

With respect to Hickson element (1), it is undisputed that 
the veteran now has an acquired psychiatric disability, 
diagnosed as depression and delusional disorder with 
depressed mood, evidenced by a 1992 record and September 1998 
VA examination findings.  Hickson element (1) is therefore 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address in-service disease 
and injury.  With respect to in-service disease, the 
veteran's service medical records, including the January 1983 
examination conducted five months prior to separation, are 
pertinently negative for evidence of psychiatric disease in 
service.  Indeed, there is no evidence of psychiatric 
problems until 1994, well over a decade after the veteran's 
separation from service.

With respect to in-service injury, there is no evidence of an 
in-service psychiatric "injury," and the veteran has not 
offered an argument as to any type of in-service "injury", 
psychic or otherwise, relating to his current psychiatric 
problems other than PTSD.  

As is discussed below, the veteran has claimed that certain 
vaguely identified stressors caused his PTSD; he has made no 
similar assertion as to his depression and delusional 
disorder.  To the extent that such can be implied, there is 
no credible evidence that the alleged stressful events 
actually occurred.  The Board finds that the vague statements 
of the veteran, who according to the competent medical 
evidence of record suffers from a delusional disorder, are 
not credible in light of official records showing that he was 
a cook in service.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
[in adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence]. 

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met, and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD fails on this basis.  

The Board additionally observes that in the absence of in-
service disease or injury, medical nexus would be an 
impossibility.  Indeed, there is of record no competent 
medical opinion which serves to link the veteran's current 
depressive disorder and his military service.  

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD.  The benefit sought on appeal is therefore denied.

4.  Entitlement to service connection for PTSD.

Relevant law and regulations

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 389 
(1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

In essence, the veteran contends that he has PTSD related to 
stressful incidents in service, in particular in connection 
with his service in Vietnam.

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006).

With respect to element (1), current disability, there is 
competent medical evidence of PTSD.  Specifically, diagnoses 
of PTSD were made by R.T.M., M.D., in July 1998 and C.F.M., 
M.D. in July 1999.  Accordingly, element (1) of 38 C.F.R. 
§ 3.304(f) is met.

With respect to element (2), in-service disease or injury, 
the Board will separately address disease and injury.  

As was discussed with respect to the preceding issue, there 
is no evidence of a psychiatric disease in service, and the 
veteran does not appear to so contend.  

Turning to the matter of in-service injury, meaning psychic 
trauma or "stressors," the Board initially finds that the 
veteran did not engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  The veteran's military 
occupational specialty was cook, and he did not receive any 
decorations or awards indicative of combat status.  

The veteran has contended that he received the Combat 
Infantryman Badge.  
See, e.g., the veteran's May 22, 2003 statement.  As 
discussed above, it is the Board's responsibility to 
determine credibility.  See Madden, supra; see also 
Gabrielson v. Brown, 7 Vet. App. 36 (1994) [it is the task of 
the Board to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
The Board finds that the veteran's unsupported and self-
serving statement is outweighed by the official records, 
which do not show the award of any such medal.  See 38 C.F.R. 
§ 3.203 (2006); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The Board again notes that that the veteran's MOS 
was cook, and that he is evidently suffering from a 
delusional disorder.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

The Board therefore concludes that combat status has not been 
demonstrated in this case.  

The veteran's representative argues that the veteran's duties 
as a cook in an artillery unit and field hospital in Vietnam 
make the veteran's claimed stressor of exposure to dead 
bodies "plausible."  See the April 20, 2007 Appellant's 
Post-Remand Brief.  However, as detailed above there is no 
indication that the veteran engaged in combat with the enemy.  
Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's own statements.

The veteran submitted a statement listing stressors that 
occurred during his Vietnam service, which was submitted to 
the Center for Unit Records (CURR) in March 2003.  None of 
these stressors have been verified.  Indeed, CURR, upon 
receipt of a request to verify the veteran's claimed 
stressors, indicated in an April 2002 letter to the veteran 
that his vague assertions of such things as rocket and mortar 
attacks, seeing dead bodies and humans being "blown apart" 
was insufficient for research purposes.  CURR asked the 
veteran to provide more specific details concerning his 
claimed stressors, including an estimated three-month date 
range.  He failed to do so.  See Wood and U.S.C.A. § 5107(a), 
both supra. 

Accordingly, with no proof of an in-service stressor, element 
(2) of 38 C.F.R. § 3.304(f) is not met, and the claim fails 
on this basis alone.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD, as element (2) of 38 C.F.R. § 3.304(f) has not been 
met.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for sinusitis is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for a psychiatric disorder other than PTSD 
is denied.

Service connection for PTSD is denied.


REMAND

5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to service connection for allergic rhinitis.

The veteran seeks entitlement to service connection for a 
respiratory disorder and allergic rhinitis, which he contends 
are due to presumed exposure to herbicides in Vietnam.  For 
reasons expressed immediately below, the Board believes that 
these issues must be remanded for further evidentiary 
development.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

With respect to the respiratory and allergic rhinitis claims, 
there are current diagnoses of chronic obstructive pulmonary 
disorder (COPD) and allergic rhinitis per the March 2003 VA 
examination report.  Accordingly, Hickson element (1) is 
satisfied for the claims.

With respect to Hickson element (2), there is a notation on 
the veteran's June 1973 separation physical [from his first 
period of active service] of asthmatic bronchitis and 
allergic rhinitis.  Moreover, with respect to injury, the 
injury here contended is exposure to Agent Orange.  The 
veteran's service in Vietnam is not in dispute.  Agent Orange 
exposure is presumed.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2006), discussed in detail above.  
Accordingly, Hickson element (2) is arguably satisfied for 
the claims with respect to both in-service disease and 
injury.

With respect to crucial Hickson element (3), medical nexus, 
if COPD and allergic rhinitis were listed among the Agent 
Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), 
medical nexus would be presumed as a matter of law.  Such is 
not the case here, however.  COPD and allergic rhinitis have 
not been identified by VA as being associated with herbicide 
exposure.  

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the veteran's claims.  See Combee, supra.    

In a June 2005 Statement of Accredited Representative in 
Appealed Case, page 3,
the veteran's representative contended that the findings in 
the record with respect to medical nexus are incomplete.  The 
Board agrees.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
veteran's currently diagnosed COPD and allergic rhinitis and 
his periods of active service, including in-service notations 
of bronchitis and allergic rhinitis and presumed herbicide 
exposure in service.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to the 
relationship, if any, between any 
current COPD and allergic rhinitis 
and the veteran's military service, 
with specific consideration of both: 
the July 1973 in-service notation of 
asthmatic bronchitis and allergic 
rhinitis; and presumed herbicide 
exposure in service.  If the reviewer 
believes that physical examination 
and/or diagnostic testing of the 
veteran is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
a respiratory disorder and allergic 
rhinitis, in light of all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


